DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12, and 14-15 of U.S. Patent No. 11,010,640. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application are anticipated by the invention variously stipulated by the claims of the ‘640 patent.
With respect to claim 1 of the instant application, claim 1 of the ‘640 patent stipulates a system for updating training data (line 1), comprising: an interface configured to receive a set of vehicle data, wherein the set of vehicle data includes images and assigned labels associated with the images (lines 2-4); a processor (line 5); a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to (lines 6-9): determine a set of training data and a set of test data from the set of vehicle data (lines 10-11); train a model with the set of training data (line 16); determine a set of predicted labels for the set of vehicle data using the model (lines 22-23); identify a set of potential mislabeled data using the set of predicted labels and the assigned labels (lines 24-25); and determine an updated set of training data by relabeling the set of potential mislabeled data and replacing the set of potential mislabeled data with a relabeled set of data (lines 26-29). In addition, claim 1 of the ‘640 patent also stipulates that determining the set of training data comprises determining a filtered set of training data from the set of vehicle data (lines 12-13); and determining the set of training data from the filtered set of training data (lines 14-15), as further defined by claim 5 of the instant application. Furthermore, dependent claims 2-4, 5-8, and 12 of the ‘640 patent are substantially identical to corresponding dependent claims 2-4, 6-9, and 10 of the instant application.
With respect to claim 11 of the instant application, claim 14 of the ‘640 patent stipulates a method for updating training data (line 1), comprising: receiving a set of vehicle data, wherein the set of vehicle data includes images and assigned labels associated with the images (lines 2-4); determining, using a processor, a set of training data and a set of test data from the set of vehicle data (lines 5-6); training a model with the set of training data (line 12); determining a set of predicted labels for the set of vehicle data using the model (lines 18-19); identifying a set of potential mislabeled data using the set of predicted labels and the assigned labels (lines 20-21); and determining an updated set of training data by relabeling the set of potential mislabeled data and replacing the set of potential mislabeled data with a relabeled set of data (lines 22-24).
Finally, with respect to claim 12 of the instant application, claim 15 of the ‘640 patent stipulates a computer program product for video processing, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions (lines 1-4) for: receiving a set of vehicle data, wherein the set of vehicle data includes images and assigned labels associated with the images (lines 5-7); determining, using a processor, a set of training data and a set of test data from the set of vehicle data (lines 8-9); training a model with the set of training data (line 15); determining a set of predicted labels for the set of vehicle data using the model (lines 21-22); identifying a set of potential mislabeled data using the set of predicted labels and the assigned labels (lines 23-24); and determining an updated set of training data by relabeling the set of potential mislabeled data and replacing the set of potential mislabeled data with a relabeled set of data (lines 25-27).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
28 September 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665